Citation Nr: 1425269	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-38 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post surgery right shoulder subluxation with residuals of degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to May 1998.  He also served as a cadet at the United States Military Academy at West Point from June 1989 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran provided testimony at a February 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2013, the Board remanded this case for a more current examination in light of his February 2012 testimony indicating a material change in the severity of his right shoulder disability since the August 2007 VA examination.  The Veteran was afforded a VA examination in February 2013, and the case was returned to the Board for further appellate review.  

In November 2013, the Board again remanded this case for an additional examination, which was provided in January 2014.  

Following the remand, the Appeals Management Center (AMC) issued a March 2014 rating decision increasing the Veteran's right shoulder disability evaluation to 30 percent effective from January 25, 2006.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the case has returned to the Board for appellate review.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in the Virtual VA paperless claims processing system are duplicative of the documents in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Board remanded this case in November 2013 for a VA examination.  In pertinent part, the Board requested that the examiner indicate whether there is any impairment of the humerus, such as malunion, recurrent dislocation at the scapulohumeral joint, fibrous union nonunion (false flail joint), and loss of head (flail shoulder).  Although the examiner did indicate that there was recurrent dislocation she did not address whether there were any of the other manifestations.  

Although the Board regrets the delay, there has not been substantial compliance with the November 2013 remand directives.  As such, the case must be remanded again to ensure due process.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected right shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right shoulder disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the right shoulder in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any impairment of the humerus, such as malunion, recurrent dislocation at the scapulohumeral joint, fibrous union, nonunion (false flail joint), and loss of head (flail shoulder).  The examiner should also indicate whether there is any impairment of the clavicle or scapula, such as malunion, nonunion with or without loose motion, or dislocation.

In addition, the examiner should identify any symptoms or manifestations that are attributable to degenerative joint disease of the right shoulder.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should specifically indicate whether such findings and/or flare-ups result in additional limitation of the right arm to shoulder level, midway between side and shoulder level, or to 25 degrees from the side.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

